[J-89-2016]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT

    SAYLOR, C.J., BAER, TODD, DONOHUE, DOUGHERTY, WECHT, MUNDY, JJ.


IN RE: NANCY WHITE VENCIL                     :   No. 90 MAP 2015
                                              :
                                              :   Appeal from the Order of the Superior
APPEAL OF: PENNSYLVANIA STATE                 :   Court at No. 472 MDA 2014 dated July
POLICE                                        :   21, 2015 Reversing the Order of the
                                              :   Cumberland County Court of Common
                                              :   Pleas, Civil Division, at No. 12-665
                                              :   dated February 24, 2014
                                              :
                                              :   ARGUED: September 14, 2016


                                         OPINION

JUSTICE DONOHUE                                         DECIDED: January 19, 2017

       Before this Court, on discretionary review, is the appeal of the Pennsylvania

State Police (“PSP”) from the decision of the Superior Court holding that section

6111.1(g)(2) of the Uniform Firearms Act, which provides for review by a court of

common pleas of a request for the expungement of the PSP’s records of an individual’s

involuntary civil commitment under section 7302 (“302”) of the Mental Health

Procedures Act (“MHPA”), requires a de novo hearing at which clear and convincing

evidence must be presented in support of the 302 commitment.1 We conclude that the

1
   A de novo hearing permits a trial court to consider the case anew. Bowling v. Office
of Open Records, 75 A.3d 453, 482 n.14 (Pa. 2013). The clear and convincing
evidence standard is the highest standard of proof utilized in civil proceedings, requiring
“evidence that is so clear, direct, weighty, and convincing as to enable the [trier of fact]
to come to a clear conviction, without hesitancy, of the truth of the precise facts [in]
issue.” Commonwealth v. Maldonado, 838 A.2d 710, 715 (Pa. 2003) (alterations in the
original; internal quotation marks and citation omitted).
Superior Court erred, as the plain language of section 6111.1(g)(2) requires a court of

common pleas to review only the sufficiency of the evidence to support the 302

commitment, limited to the information available to the physician at the time he or she

made the decision to commit the individual, viewed in the light most favorable to the

physician as the original decision-maker to determine whether his or her findings are

supported by a preponderance of the evidence. Because the Superior Court reviewed

the trial court’s decision through an improper lens, we vacate its decision and remand to

that court for proceedings consistent with this Opinion.

      Pursuant to the MHPA, a person for whom there are “reasonable grounds to

believe” that he or she is “severely mentally disabled and in need of immediate

treatment” may be subjected to an involuntary examination by a physician. 50 P.S.

§ 7302(a). When an individual is brought in for an examination and determination of his

or her need for emergency mental health treatment, the physician must determine,

within two hours of the individual’s arrival, whether the person is in fact “severely

mentally disabled” and “in need of immediate treatment.” 50 P.S. § 7302(b).

      An individual is “severely mentally disabled” if “as a result of mental illness, his

capacity to exercise self-control, judgment and discretion in the conduct of his affairs

and social relations or to care for his own personal needs is so lessened that he poses

a clear and present danger of harm to others or to himself.” 50 P.S. § 7301(a). What

constitutes a “clear and present danger” is also defined by statute:

             (1) Clear and present danger to others shall be shown by
             establishing that within the past 30 days the person has
             inflicted or attempted to inflict serious bodily harm on another
             and that there is a reasonable probability that such conduct
             will be repeated. If, however, the person has been found
             incompetent to be tried or has been acquitted by reason of



                                     [J-89-2016] - 2
lack of criminal responsibility on charges arising from
conduct involving infliction of or attempt to inflict substantial
bodily harm on another, such 30-day limitation shall not
apply so long as an application for examination and
treatment is filed within 30 days after the date of such
determination or verdict. In such case, a clear and present
danger to others may be shown by establishing that the
conduct charged in the criminal proceeding did occur, and
that there is a reasonable probability that such conduct will
be repeated. For the purpose of this section, a clear and
present danger of harm to others may be demonstrated by
proof that the person has made threats of harm and has
committed acts in furtherance of the threat to commit harm.

(2) Clear and present danger to himself shall be shown by
establishing that within the past 30 days:

   (i) the person has acted in such manner as to evidence
   that he would be unable, without care, supervision and
   the continued assistance of others, to satisfy his need for
   nourishment, personal or medical care, shelter, or self-
   protection and safety, and that there is a reasonable
   probability that death, serious bodily injury or serious
   physical debilitation would ensue within 30 days unless
   adequate treatment were afforded under this act; or

   (ii) the person has attempted suicide and that there is the
   reasonable probability of suicide unless adequate
   treatment is afforded under this act. For the purposes of
   this subsection, a clear and present danger may be
   demonstrated by the proof that the person has made
   threats to commit suicide and has committed acts which
   are in furtherance of the threat to commit suicide; or

   (iii) the person has substantially mutilated himself or
   attempted to mutilate himself substantially and that there
   is the reasonable probability of mutilation unless
   adequate treatment is afforded under this act. For the
   purposes of this subsection, a clear and present danger
   shall be established by proof that the person has made
   threats to commit mutilation and has committed acts
   which are in furtherance of the threat to commit
   mutilation.




                        [J-89-2016] - 3
50 P.S. § 7301(b). If the examining physician determines that the person is “severely

mentally disabled and in need of immediate treatment, treatment shall be begun

immediately” and continue until “there is no longer a need for immediate treatment,” up

to 120 hours. 50 P.S. § 7302(b), (d).

        The Uniform Firearms Act prohibits a person who has been involuntarily

committed for psychiatric treatment under section 302 from possessing, using,

controlling, selling, transferring, manufacturing or obtaining a license to possess a

firearm. 18 Pa.C.S.A. § 6105(c)(4). Section 6111.1(g)(2) provides one avenue to lift

the firearm restrictions that result from a 302 commitment. It states:

               A person who is involuntarily committed pursuant to section
               302 of the Mental Health Procedures Act may petition the
               court to review the sufficiency of the evidence upon which
               the commitment was based. If the court determines that the
               evidence upon which the involuntary commitment was based
               was insufficient, the court shall order that the record of the
               commitment submitted to the Pennsylvania State Police be
               expunged. A petition filed under this subsection shall toll the
               60-day period set forth under section 6105(a)(2).[2]

18 Pa.C.S.A. § 6111.1(g)(2) (footnote added; footnote citing section 302 omitted).

        With this legal background in mind, we turn to the facts of the case at bar. The

record reflects that on April 1, 2003, Nancy White Vencil (“Vencil”) appeared at the


2
    Section 6105(a)(2) provides, in relevant part:
        A person who is prohibited from possessing, using, controlling, selling,
        transferring or manufacturing a firearm under paragraph (1) or subsection
        (b) or (c) shall have a reasonable period of time, not to exceed 60 days
        from the date of the imposition of the disability under this subsection, in
        which to sell or transfer that person's firearms to another eligible person
        who is not a member of the prohibited person's household.

18 Pa.C.S.A. § 6105(a)(2)(i).




                                       [J-89-2016] - 4
emergency room of Holy Spirit Hospital seeking medical treatment for physical ailments

-- including pulmonary problems, burning eyes and swollen nostrils -- that she stated

were caused by her exposure to chemical smells.3 History and Physical Examination,

04/02/2003, at 1.     She was observed to be crying throughout her interaction with

hospital staff and requested that they test her saliva for chemicals. Id.

       Vencil reported that she developed a medical condition in July 2002 after being

near Turtle Wax. Id. Thereafter, she began to live in hotels, as the new carpet and

vinyl in the home she shared with her husband aggravated her symptoms. Id. She

reported moving repeatedly from one hotel to another to escape chemical smells, as

well as an inability to eat or drink anything that was in plastic. Id.

       David Diehl, a crisis intervention worker at the hospital, met with Vencil in the

emergency room. During her interaction with Mr. Diehl, she reportedly disclosed having

suicidal ideations because of her condition. Id. Vencil initially agreed to voluntarily seek

inpatient mental health treatment but changed her mind prior to signing the paperwork.

Id. She subsequently fled the hospital “in an emotionally distraught state, and drove in

an erratic and dangerous fashion with her headlamps off … at risk for striking another

motor vehicle, causing a traffic accident.” Id.

       Based upon his observations and Vencil’s expression of suicidal thoughts, Mr.

Diehl believed that Vencil was “severely mentally disabled” in that she posed a “clear

and present danger” to herself as defined by section 7301(b)(2)(ii) (“301”). Application


3
   We confine our statement of the case to the facts and findings as recorded by the
physician who evaluated Vencil pursuant to section 302(b). As we explain in greater
detail later in this Opinion, any other evidence or information is irrelevant for purposes of
a section 6111.1(g)(2) review.



                                       [J-89-2016] - 5
for Involuntary Emergency Mental Health Examination and Treatment at 1, 3.            He

therefore filed an application pursuant to section 302(a) of the MHPA for Vencil to

undergo an involuntary psychiatric examination by a physician, which the mental health

delegate granted. Id. at 1-4; History and Physical Examination, 04/02/2003, at 1; see

also 50 P.S. § 7302(a) (setting forth the procedure for applying for involuntary

emergency psychiatric examination).         Vencil’s friend and sister both reportedly

expressed concern to Mr. Diehl, stating that Vencil “was mentally unstable and should

be hospitalized.” History and Physical Examination, 04/02/2003, at 1. Police located

Vencil and brought her back to the hospital for the section 302(b) evaluation the

following afternoon. Id.

       Dr. David Petkash examined Vencil pursuant to section 302(b) of the MHPA,

during which Vencil denied having suicidal thoughts. Id. at 2. He observed her to have

poor eye contact and to be uncooperative during the examination. Id. She was also

“extremely anxious and dysphoric,” with “some psychomotor agitation present.” Id.

       Vencil informed Dr. Petkash that her medical care for her environmental

sensitivities was coordinated through her family practitioner, Dr. Sullivan, and that she

“may have seen” additional, unnamed medical providers “who may be in the

Philadelphia area.” Id. at 1. Dr. Petkash nonetheless regarded Vencil’s insight and

judgment into her condition as “impaired,” finding her to be delusional that she has

sensitivities to environmental agents. Id. at 2.

       Dr. Petkash’s provisional Axis I diagnoses included delusional disorder, somatic;

depressive disorder, not otherwise specified; and rule out diagnoses of major

depression, severe, with psychotic features; somatoform disorder; schizophreniform




                                      [J-89-2016] - 6
disorder; and bipolar disorder.    Id. at 3.   Based upon his examination and the

information available to him, Dr. Petkash concluded that Vencil was “severely mentally

disabled and in need of treatment” for a period not to exceed 120 hours. Application for

Involuntary Emergency Mental Health Examination and Treatment at 7.

      Nearly nine years later, on February 3, 2012, Vencil filed a request for

expungement of the records of her 302 commitment in the Cumberland County Court of

Common Pleas.4      She named the PSP and Holy Spirit Hospital (“Holy Spirit”) as

respondents.5 The trial court held a hearing on January 17, 2014. Vencil presented her

testimony and that of her husband; documentation from Drs. John M. Sullivan and

Harold E. Buttram (which she had provided to Holy Spirit after the 302 commitment

decision was made) indicating that at the time of her commitment, she was being

medically treated for environmental sensitivities resulting from her exposure to Turtle

Wax; and a report from Dr. Kenneth J. Rubin who, following his review of the entirety of

Vencil’s Holy Spirit records (beginning with an unrelated emergency room visit in 2002


4
   Although almost a decade had passed between Vencil’s 302 commitment and her
request for expungement, the PSP affirmatively waived consideration of the applicable
statute of limitations on actions commenced under section 6111.1(g)(2). See PSP’s
Brief at 27 n.11.
5
   Vencil named Holy Spirit as a respondent because she requested that the trial court
expunge the hospital’s records of her 302 commitment in addition to the records held by
the PSP. See N.T., 01/17/2014, at 17; Petition to Expunge Mental Health Notification
Records, 02/03/2012, at 5. Holy Spirit’s participation in these proceedings has not been
challenged. We note, however, that section 6111.1(g)(2) pertains only to expungement
of the PSP’s records of an individual’s 302 commitment. In the event of a finding that
the evidence was insufficient to support the commitment, then the 302 commitment was
unlawful, and destruction of the hospital record of the commitment is mandatory. See
Wolfe v. Beal, 384 A.2d 1187, 1189 (Pa. 1978) (holding that “a person who has been
unlawfully committed to a state mental hospital has a right to the destruction of the
hospital records which were created as a result of the illegal commitment”).



                                    [J-89-2016] - 7
and ending with documentation of her discharge from the 302 commitment in question

on April 3, 2003), concluded that the 302 commitment was improper.              Holy Spirit

introduced into evidence Vencil’s Holy Spirit records, which included Dr. Petkash’s

evaluation and findings under section 302(b). Mr. Diehl testified for the PSP as to his

recollection of the events that preceded his request for Vencil’s emergency psychiatric

examination more than a decade before.

        Following the submission of post-hearing briefs by the parties, the trial court

found, “based upon the testimony [and] a thorough review of the medical records[,] …

there was clear and convincing evidence to support [Vencil]’s 302 commitment.” Trial

Court Opinion, 07/18/2014, at 6-7.       Specifically, the trial court found that Vencil’s

“articulated desire to kill herself,” made to Mr. Diehl, combined with her actions

thereafter of fleeing the hospital and driving her car erratically, sufficiently showed that

she was a “clear and present danger” to herself, thus requiring emergency psychiatric

hospitalization. Id. at 7; see 50 P.S. § 7301(b)(2)(ii). Based upon the evidence Vencil

presented at the hearing, the trial court agreed that Dr. Petkash’s “delusional diagnosis

was erroneous.” Trial Court Opinion, 07/18/2014, at 7-8. It disagreed, however, that

this rendered her 302 commitment inappropriate:            “While the symptoms of her

environmental illness may very well have been real, so were the side effects of battling

those symptoms. She was depressed, felt hopeless, and articulated a desire to commit

suicide. Those side effects coupled with her actions justified the 302 commitment.” Id.

at 8.

        Vencil appealed the trial court’s decision to the Superior Court, raising a single

issue for review: “Whether the clear and present danger standard is satisfied under 50




                                      [J-89-2016] - 8
P.S. § 7301: [sic] when an individual does not make a specific active threat of suicide

(rather a vague reference to suicidal thoughts in the past tense) and does not take any

actions in furtherance of a specific threat?” In re Vencil, 120 A.3d 1028, 1032 (Pa.

Super. 2015) (quoting Vencil’s Superior Court Brief at 4). The Superior Court reversed

the trial court’s decision, holding that although the trial court properly held a de novo

hearing and utilized a clear and convincing evidentiary standard, it erroneously

concluded that the evidence presented clearly and convincingly supported Vencil’s 302

commitment. Id. at 1041.

      We granted the PSP’s request for allowance of appeal to answer the following

two questions:

             (1) Did the Superior Court err when it held that the standard
             of proof to be employed by the trial court in a sufficiency
             review hearing for a Section 302 involuntary commitment is
             clear and convincing evidence in light of the existing case
             law, and the exigent nature of Section 302 commitments?

             (2) Did the Superior Court err when it held that a petitioner
             who challenges the sufficiency of the evidence of a Section
             302 involuntary commitment was entitled to a de novo
             review by the trial court pursuant to 18 Pa.C.S.
             § 6111.1(g)(2)?

In re Vencil, 128 A.3d 1183 (Pa. 2015) (per curiam).6       These issues present pure

questions of law, over which our standard of review is de novo and our scope of review



6
   Vencil claims that the PSP waived these arguments by failing to raise them before
either the trial court or the Superior Court. Our review of the record contradicts this
assertion. The PSP, through its adoption of Holy Spirit’s appellate brief, raised these
precise arguments before the Superior Court. See Holy Spirit’s Superior Court Brief at
8 (challenging the standard of proof required for an expungement request filed under
section 6111.1(g)(2) and arguing that “[s]ubsequent information is … not relevant in
determining the appropriateness of the 302 [o]rder”); see also Pa.R.A.P. 2137
(permitting an appellant or appellee in a multiparty case to “join in a single brief”).
(continued…)

                                     [J-89-2016] - 9
is plenary.    See Commonwealth v. Giulian, 141 A.3d 1262, 1266 (Pa. 2016); In re

Berlant, 328 A.2d 471, 473 (Pa. 1974). Because the questions are interrelated, we

consider them together.

       In reaching its decision that section 6111.1(g)(2) requires a de novo hearing at

which clear and convincing evidence to support the 302 commitment must be

presented, the Superior Court began with the conclusion that the statute was “not

explicit” regarding the standard of proof required and the “review procedure to be

followed[.]”   In re Vencil, 120 A.3d at 1034-35, 1036.        Finding the statute to be

ambiguous, the Superior Court thus went on to “consider a variety of factors to ascertain

the legislative intent.” Id. at 1035 (citing In re T.B., 113 A.3d 1273, 1276 (Pa. Super.

2015)); see also 1 Pa.C.S.A. § 1921(a)-(c) (providing that the object of statutory

interpretation is to determine and apply the intent of the General Assembly; only where

the statute is ambiguous are we to consider anything other than the plain language of

the statute to determine legislative intent).

       Because the MHPA does not provide for judicial review of a 302 commitment, the

Superior Court found, based upon statutory and case law concerning involuntary civil

commitments pursuant to section 7303 of the MHPA (“303”), “that at a minimum the de

novo hearing afforded within [section 303 of] the MHPA is required for section

(…continued)
Further, because the PSP was the non-moving party before the trial court and was an
appellee in the Superior Court, it was not required to preserve these arguments before
the trial court. See Commonwealth v. Katze, 658 A.2d 345, 349 (Pa. 1995) (opinion
divided on other grounds) (stating that where the verdict winner is the non-moving party
before the trial court, that party has no obligation to preserve issue for appeal); see also
Commonwealth v. McMullen, 961 A.2d 842, 847 (Pa. 2008); Sullivan v. Com., Dep't of
Transp., Bureau of Driver Licensing, 708 A.2d 481, 483 (Pa. 1998). We therefore
proceed to review the merits of the issues raised.



                                      [J-89-2016] - 10
6111.1(g)(2),” at which clear and convincing evidence must be presented to support the

commitment. In re Vencil, 120 A.3d at 1035, 1037 (citing In re T.J., 739 A.2d 478, 480

n.1 (Pa. 1999); In re Involuntary Commitment of Barbour, 733 A.2d 1286, 1288 (Pa.

Super. 1999); In re Hancock, 719 A.2d 1053, 1055-57 (Pa. Super. 1998); 50 P.S.

§ 7109)); see also 50 P.S. § 7303. The Superior Court further concluded that because

“there is no record for the trial court to review,” a section 6111.1(g)(2) review is not

limited to the information known by the physician at the time of the 302 commitment. Id.

at 1035-36.

      At the outset, we respectfully disagree that the statute is not explicit and that

there is any ambiguity in the terms of section 6111.1(g)(2).        Section 6111.1(g)(2)

requires judicial review of “the sufficiency of the evidence upon which the

commitment was based.” 18 Pa.C.S.A. § 6111.1(g)(2) (emphasis added).                “[T]he

evidence upon which the commitment was based” is the information contained in the

physician’s record of the examination of the individual and the resultant findings. See

50 P.S. § 7302(b) (requiring the physician to make a record of the examination and his

or her findings).7 Therefore, the plain language of section 6111.1(g)(2) directs a trial


7
   It is important to note that section 6111.1(g)(2) applies only to a person who has been
“involuntarily committed pursuant to section 302 of the [MHPA],” i.e., an individual who a
physician determined was “severely mentally disabled and in need of emergency
treatment.” The firearms limitations of section 6105(a) are inapplicable unless the
individual was subjected to a 302 commitment. The law requires the automatic
expungement of any record of an involuntary examination if the person was not
committed under section 302, without the need for the filing of an expungement request.
See 18 Pa.C.S.A. §§ 6105(c)(4), 6111.1(g)(3). Therefore, contrary to Vencil’s
argument, a section 6111.1(g)(2) review is not of the “novice social worker’s” request for
an examination of an individual. It is a review of the sufficiency of the evidence
supporting the physician’s decision to involuntarily commit the individual for up to 120
hours of emergency mental health treatment.



                                    [J-89-2016] - 11
court to review the physician’s findings, made at the time of the commitment, to

determine whether the evidence known by the physician at the time, as contained in the

contemporaneously-created record, supports the conclusion that the individual required

commitment under one (or more) of the specific, statutorily-defined circumstances. See

50 P.S. § 7301.

      Furthermore, the phrase “sufficiency of the evidence” is a term of art that has a

precise meaning. See Commonwealth v. Hicks, 74 A.2d 178, 178 (Pa. 1950) (“[I]t is

axiomatic that words having a precise and well-settled legal meaning must be given that

meaning when they appear in statutes unless there is a clear expression of legislative

intent to the contrary.”); see also generally Morissette v. United States, 342 U.S. 246,

263 (1952) (“[W]here Congress borrows terms of art in which are accumulated the legal

tradition and meaning of centuries of practice, it presumably knows and adopts the

cluster of ideas that were attached to each borrowed word in the body of learning from

which it was taken and the meaning its use will convey to the judicial mind unless

otherwise instructed.”). In other legal contexts, both state and federal, a challenge to

the sufficiency of the evidence presents a pure question of law, requiring review of the

facts of record in the light most favorable to the original decision-maker or prevailing

party (if applicable) to determine whether the requisite standard of proof has been met.

See, e.g., Musacchio v. United States, 136 S.Ct. 709, 715 (2016) (stating that for a

federal criminal conviction, it is a question of whether the evidence, viewed in the light

most favorable to the prosecution, was sufficient to support each element of the crime

beyond a reasonable doubt); Jackson v. Virginia, 443 U.S. 307, 319 (1979) (same for

habeas corpus review of a state conviction); Commonwealth v. Woodard, 129 A.3d 480,




                                    [J-89-2016] - 12
489-90 (Pa. 2015) (same for a state criminal conviction); In re Johnson, 284 A.2d 780,

781 (Pa. 1971) (same for an adjudication of delinquency); Samuel-Bassett v. Kia Motors

Am., Inc., 34 A.3d 1, 34 (Pa. 2011) (providing that for a civil action, a reviewing court

must examine the record in the light most favorable to the verdict winner to determine

“whether the evidence was sufficient to enable the factfinder to find that all the elements

of the causes of action were established by a preponderance of the evidence”); Office of

Disciplinary Counsel v. DiAngelus, 907 A.2d 452, 456 (Pa. 2006) (explaining that

sufficiency of the evidence for attorney discipline matters are reviewed with “substantial

deference” to the findings of the Hearing Committee and the Disciplinary Board to

determine whether unprofessional conduct was proven to meet the evidentiary

standard). This has been the definition of a court’s review of the sufficiency of the

evidence for more than a century. See, e.g., Miller v. Baschore, 83 Pa. 356, 358 (1877)

(reviewing the evidence “in the light most favorable to the plaintiff” to determine the

sufficiency of the evidence to support the trial court’s conclusion that the statute of

limitations on the plaintiff’s action had not yet expired).

       Deference to the facts as found by the original factfinder is of particular

importance in circumstances where the factfinders have specialized training or

knowledge that makes them uniquely qualified to reach the findings and conclusions the

General Assembly has entrusted them to make.

              A reviewing Court is always hesitant to upset the factual
              findings of a jury or even of a judge sitting without a jury
              because of the difficulty of ascertaining from the bare words
              of the record the nuances that might well overturn any credit
              that might be given to the spoken word. Such is particularly
              true in the review of findings of administrative tribunals,
              where the law has entrusted the ascertainment of the facts
              to persons presumably selected for their experience and



                                       [J-89-2016] - 13
             expertise who are … better qualified than any Court to make
             a factual finding on a subject within their field.

St. Joseph’s Hosp. v. Pa. Labor Relations Bd., 373 A.2d 1069, 1071 (Pa. 1977) (quoting

Pa. Labor Relations Bd. v. Butz, 192 A.2d 707, 715 (Pa. 1963)).

      “[W]e must accept that when the General Assembly selects words to use in a

statute, it has chosen them purposefully.” Commonwealth v. Scolieri, 813 A.2d 672,

673 (Pa. 2002) (citing 1 Pa.C.S.A. § 1921(b)). The Legislature could have broadly

created an appeals process under the MHPA for 302 commitments, but it did not; it

could have required a de novo hearing under section 6111.1(g)(2), but it did not.

Instead, it narrowly provided that under 6111.1(g)(2) of the Uniform Firearms Act, a

petitioner is entitled only to have a trial court “review the sufficiency of the evidence

upon which the commitment was based.” 18 Pa.C.S.A. § 6111.1(g)(2).

      Even if the Superior Court’s finding of ambiguity in section 6111.1(g)(2) was

supportable, its determination that a de novo hearing is consistent with the intention of

the General Assembly is not. In determining legislative intent, “[s]ections of a statute

must be read together and in conjunction with each other, and construed with reference

to the entire statute.” Bd. of Revision of Taxes, City of Phila. v. City of Phila., 4 A.3d

610, 622 (Pa. 2010) (quoting Housing Auth. of Cty. of Chester v. Pa. State Civil Serv.

Comm'n, 730 A.2d 935, 945 (Pa. 1999)).

             [W]here the legislature includes specific language in one
             section of the statute and excludes it from another, the
             language should not be implied where excluded. … [W]here
             a section of a statute contains a given provision, the
             omission of such a provision from a similar section is
             significant to show a different legislative intent.




                                    [J-89-2016] - 14
Fletcher v. Pennsylvania Prop. & Cas. Ins. Guar. Ass'n, 985 A.2d 678, 684 (Pa. 2009)

(internal citations omitted).

       Section 6111.1(e)(3) of the Uniform Firearms Act expressly provides for a de

novo hearing before the Attorney General following the denial by the PSP of a challenge

to the accuracy of a person’s criminal, juvenile, or mental health record. 18 Pa.C.S.A.

§ 6111.1(e)(3). Subsection (g)(2) of the same statute, however, does not include any

mention of a right to a de novo hearing before a court of common pleas for a review of

the sufficiency of the evidence to support a 302 commitment.           See 18 Pa.C.S.A.

§ 6111.1(g)(2). Therefore, adhering to the principles of statutory construction, a court

cannot interject the right to a de novo hearing into section 6111.1(g)(2).

       Furthermore, the Superior Court’s reliance upon law related to 303 commitments

is misplaced in this context. A 303 commitment extends a 302 commitment beyond 120

hours, up to 20 days. 50 P.S. § 7303(a), (h). Unlike a 302 commitment, which does not

call for any review procedure, a 303 commitment requires the mental health facility to

file an application with the court of common pleas stating the grounds relied upon to

extend the individual’s emergency treatment (50 P.S. § 7303(a)), a hearing and

approval of the request for the extended involuntary commitment by a judge or mental

health review officer in the first instance (50 P.S. § 7303(b)), and calls for de novo

review in a court of common pleas of a decision by a mental health review officer (50

P.S. § 7303(g)).

       The Superior Court’s conclusion that the absence of a “record” necessitates a

“full de novo hearing” under section 6111.1(g)(2) is also erroneous. In re Vencil, 120

A.3d at 1035. Although the court is correct that there is no judicial record of the 302




                                     [J-89-2016] - 15
decision for the trial court to review, there is the physician’s record of his or her

examination and findings that the individual required emergency mental health

treatment, which, as stated, is the only record information that is pertinent for a

sufficiency review pursuant to section 6111.1(g)(2). See 50 P.S. § 7302(b).

       The Superior Court wholly misinterpreted the function of section 6111.1(g)(2).

Section 6111.1(g)(2) does not, as the Superior Court suggests, authorize a trial court to

“redecide[] the case,” operating as a “substitute[]” for the physician who originally

decided the 302 commitment was medically necessary. In re Vencil, 120 A.3d at 1036

(citing Capuano v. Capuano, 823 A.2d 995, 1002-03 (Pa. Super. 2003)). By legislative

design, there is no judicial involvement in the decision to effectuate a 302 commitment

and no right to appeal the physician’s decision, and section 6111.1(g)(2) does not

create a right to judicial intervention into a 302 commitment decision. But see 50 P.S.

§ 7113 (providing for the availability of legal and equitable remedies and relief for all

persons in treatment under the MHPA, “including challenges to the legality of detention

or degree of restraint”).

       Vencil likewise misconstrues the nature of a section 6111.1(g)(2) review. Relying

on Addington v. Texas, 441 U.S. 418, 430 (1979),8 she contends that a de novo hearing

applying a clear and convincing evidentiary standard is required, based upon her belief

that the trial court must “evaluate the proclivity of an individual for imminent


8
   The question before the Court in Addington was “what standard of proof is required by
the Fourteenth Amendment to the Constitution in a civil proceeding brought under state
law to commit an individual involuntarily for an indefinite period to a state mental
hospital.” Addington, 441 U.S. at 419-20. The Court concluded that under the
circumstances, due process required at least a clear and convincing evidentiary
standard of proof. Id. at 432-33.



                                    [J-89-2016] - 16
dangerousness,” and review the constitutionality of the “deprivation of the fundamental

right of liberty” that accompanies a 302 commitment.        See Vencil’s Brief at 31-32.

Contrary to Vencil’s position, however, and unlike the proceeding at issue in Addington,

a section 6111.1(g)(2) review is not a direct appeal from a 302 commitment and the

interest at stake under 6111.1(g)(2) is not one’s right to liberty. The infringement upon

Vencil’s liberty occurred when she was involuntarily committed pursuant to section 302

of the MHPA. By the time a section 6111.1(g)(2) petition is filed, the liberty deprivation

has ended.    A sufficiency review pursuant to section 6111.1(g)(2) of the Uniform

Firearms Act is merely a mechanism to expunge the PSP’s record of an individual’s 302

commitment to remove this barrier to his or her possession and control of firearms.9

      This conclusion is supported by the legislative history of Senate Bill 282, which

included section 6111.1(g)(2). On the day of the final vote by the Pennsylvania House

of Representatives before the bill was signed into law, immediately before the vote was

taken, Representative William R. Lloyd, Jr., explained, in relevant part: “What we have

done is to … say that … you have the right to challenge your original commitment on

the grounds that there was not sufficient evidence for that commitment, and if you can

demonstrate that there was not sufficient evidence, you then have the [firearms]

disqualification removed.” Pa. L. Journal, 179th Gen. Assemb. No. 78, Reg. Sess.,

2234 (1995). This interpretation of legislative intent is further supported by the General


9
  The other due process argument presented in Vencil’s brief -- that the “social stigma”
associated with an involuntary civil commitment requires a de novo hearing and a clear
and convincing evidentiary standard -- is woefully underdeveloped and suffers from the
same misunderstanding of the nature of a proceeding under section 6111.1(g)(2). See
Vencil’s Brief at 29 & n.19, 33. She includes no statement of how, if at all, her
reputation will be harmed by the PSP maintaining its record of her 302 commitment.



                                    [J-89-2016] - 17
Assembly’s placement of this sufficiency review provision in the Uniform Firearms Act

and not in the MHPA. See 1 Pa.C.S.A. § 1924 (stating that although not controlling, the

headings of the title or subchapter of the statute may be used when interpreting the

statute).

       As previously discussed, no liberty interest is at stake in a section 6111.1(g)(2)

review. Moreover, Vencil has not challenged the due process protections provided by

section 302 of the MHPA. Nor has she raised a due process argument in connection

with her right to bear arms under the United States and/or Pennsylvania Constitutions.10

Consequently, her argument (and the lower courts’ determinations) that a clear and

convincing evidentiary standard applies to the physician’s recorded findings is incorrect.

Instead, we conclude that the appropriate standard of proof applicable to the physician’s

record findings is a preponderance of the evidence standard, which is generally

applicable to civil matters and has been classified as “a more likely than not inquiry,”

supported by the greater weight of the evidence; something a reasonable person would

accept as sufficient to support a decision. Samuel-Bassett, 34 A.3d at 35; J.S. v. Com.,

Dep’t. of Pub. Welfare, 596 A.2d 1114, 1115 (Pa. 1991).11

       Because there is a longstanding meaning of what a sufficiency review entails, we

conclude that our Legislature intended that definition, as commonly understood, when it

chose to provide for a review of the sufficiency of the evidence to support a 302

10
   We observe that even if the record of her 302 commitment is not expunged, section
6105(f)(1) of the Uniform Firearms Act provides another mechanism for her to obtain
reinstatement of her firearms rights, requiring only that the trial court find that she can
possess a firearm without risk of harm to herself or another. 18 Pa.C.S.A. § 6105(f)(1).
11
   See Commonwealth v. Moto, 23 A.3d 989, 997 (Pa. 2011) (indicating that an
expungement proceeding is civil in nature).



                                     [J-89-2016] - 18
commitment under section 6111.1(g)(2).         As such, under section 6111.1(g)(2), a

challenge to the sufficiency of the evidence to support a 302 commitment presents a

pure question of law, and the court’s sole concern is whether, based on the findings

recorded by the physician and the information he or she relied upon in arriving at those

findings, the precise, legislatively-defined prerequisites for a 302 commitment have

been satisfied and are supported by a preponderance of the evidence. We emphasize

that the trial court’s review is limited to the findings recorded by the physician and the

information he or she relied upon in arriving at those findings, and requires deference to

the physician, as the original factfinder, as the physician examined and evaluated the

individual in the first instance, was able to observe his or her demeanor, and has

particularized training, knowledge and experience regarding whether a 302 commitment

is medically necessary.

       The question of whether Dr. Petkash’s decision to involuntarily commit Vencil

pursuant to 302 of the MHPA pursuant to this newly announced standard for a section

6111.1(g)(2) review is beyond the scope of our allocatur grant. We therefore vacate the

decision of the Superior Court and remand the matter to that court for proceedings

consistent with this Opinion.

       Chief Justice Saylor and Justices Baer, Todd, Dougherty and Wecht join the

opinion.

       Justice Mundy did not participate in the consideration or decision of this case.




                                     [J-89-2016] - 19